UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2074


CHARLES W. BIRKS,

                  Plaintiff - Appellant,

             v.

KEITH F. PARK, Esquire; COUGHLIN STOIA GELLER RUDMAN             &
ROBBINS LLP; THE REGENTS OF THE UNIVERSITY OF CALIFORNIA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:07-cv-00742)


Submitted:    December 29, 2008             Decided:   January 20, 2009


Before NIEMEYER, MICHAEL, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles W. Birks, Appellant Pro Se. Kathy Dawn Patrick, GIBBS &
BRUNS, LLP, Houston, Texas, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles W. Birks seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

transferring Birks’s action to the United States District Court

for   the    Southern     District   of   Texas,     Houston    Division.         This

court   may    exercise      jurisdiction     only    over     final    orders,     28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                        The order

Birks seeks to appeal is neither a final order nor an appealable

interlocutory        or   collateral      order.      Accordingly,        we     grant

Appellees’ motion to dismiss the appeal for lack of jurisdiction

and   deny    as   moot   Birks’s    motion   for    injunctive        relief.      We

dispense      with    oral    argument     because     the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED




                                          2